Citation Nr: 1724222	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to February 1999.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in July 2015, when it was remanded for examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by pain and limitation of motion of the thoracolumbar spine to 75 degrees; it is not manifest by any ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  The service-connected radiculopathy of the right lower extremity most nearly approximates mild incomplete paralysis of the popliteal nerve; it has not been manifest by moderate symptoms, foot drop, or complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2016)

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.74.124, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In July 2015, the Board remanded the case because Veteran has asserted that his service-connected low back disabilities had increased in severity since the prior Compensation and Pension examination which was conducted in July 2010.  A new, more contemporaneous examination was accorded the Veteran in April 2016 and is found to be adequate for rating purposes as it was performed by a medical professional, details the functioning of the Veteran's thoracolumbar spine, and was undertaken with consideration of the Veteran's history, including her statements regarding the disability.  The Veteran has not expressed any belief that the current examination is inadequate.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Lumbar Spine

The Veteran's service-connected degenerative joint disease of the lumbar spine is rated under Diagnostic Codes 5010 and 5237.  

Diagnostic code 5010 requires that traumatic arthritis be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.   Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's representative has asserted that a 20 percent rating is warranted under the Diagnostic Codes for arthritis; however the Veteran's service-connected low back disorder is receiving a compensable disability rating under the Diagnostic Code for rating spine disorders which contemplates limitation of motion.  Accordingly, rating the Veteran under Diagnostic Code 5003 and/or Diagnostic Code 5010 in not warranted.  

Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016). 

Range of motion measurements are to be rounded off to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5)(2016). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

The evidence of record indicates that besides arthritis of the lumbar spine, the Veteran also has degenerative disc disease of the lumbar spine.  Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a , Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  Review of the record does not reveal that the Veteran has had any incapacitating episode requiring bed rest prescribed by a physician and treatment by a physician.  The July 2016 VA examination report specifically indicates that such incapacitating episodes are not present.  Accordingly, rating the Veteran's low back disability under these criteria is not warranted.  

In May 2010, the Veteran filed a claim for an increased disability rating for his service-connected lumbar spine disability.  In July 2010 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported constant pain and stiffness of his low back with the pain frequently radiating into his right leg.  Range of motion testing revealed forward flexion of the thoracolumbar spine was limited to 80 degrees and the combined range of motion of the thoracolumbar spine was 190 degrees.  There was evidence of pain on motion but no additional limitation after repetitive motion testing.  Neurologic testing of the lower extremities was normal, and there was no evidence of ankylosis of the spine.  

A large volume of VA and private treatment records covering the period of the appeal have been obtained.  These records show that the Veteran regularly sought treatment for complaints of low back pain.  Radiology examination reports confirm the presence of both degenerative joint disease (arthritis) and degenerative disc disease of the lumbar spine.  These records show that the Veteran has been prescribed medication to treat his pain, including having injections of medication for pain blocks.  While these records confirm that the Veteran has a low back disability and that he is regularly treated for pain, the contents of these records generally do not address the specific criteria used to rate the service-connected lumbar spine disability.  Interestingly, private treatment records showing treatment by a Dr. Shores in 2015 generally show that on examination of the lumbar spine the Veteran had full range of motion with no guarding.  

In April 2016 the most recent Compensation and Pension examination of the Veteran was conducted.  The Veteran reported low back pain with flare-ups with prolonged sitting or lying down in one position, which was alleviated by changing position.  Range of motion testing revealed forward flexion of the thoracolumbar spine was limited to 75 degrees and the combined range of motion of the thoracolumbar spine was 180 degrees.  The only neurologic abnormality noted was intermittent mild pain in the right leg.  There was no evidence of ankylosis and the examiner indicated that no episodes of bed rest had been prescribed.  There was no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  

The Veteran's service-connected degenerative joint disease is rated as 10 percent disabling.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2016).  In order to warrant a disability rating in excess of the currently assigned 10 percent would require: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.   Simply put, the evidence of record does not show presence of any symptoms warranting the assignment of a disability rating in excess of the 10 percent rating currently assigned.  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Both the July 2010 and April 2016 VA examiners observed that the Veteran was able to perform repetitive use testing without additional loss of function or range of motion and there was no pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use.  Therefore, a higher disability rating is not warranted for any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R.§§ 4.40, 4.45, 4.59 (2016).

The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated that his low back disability results in pain and stiffness.  The lay statements do not indicate that he normally has limitation of motion of the lumbar spine to suck a limited degree, ankylosis or any other symptoms which would warrant the assignment of a rating in excess of 10 percent. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Radiculopathy of the Right Lower Extremity

The Veteran is assigned a separate 10 percent disability rating for radiculopathy of the right lower extremity resulting from his service-connected lumbar spine disorder.  

Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5239, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2016).  

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which at times can be excruciating and is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by the organic changes referred to above is that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  

Neuralgia is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).

The Veteran is in receipt of a separate rating for paralysis of the popliteal nerve is rated under Diagnostic Code 8521.  Mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Severe incomplete paralysis warrants a 30 percent rating.  Complete popliteal nerve paralysis warrants the assignment of a 40 percent rating and contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).  

The Board has also considered rating the Veteran's radiculopathy under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete sciatic nerve paralysis warrants the assignment of an 80 percent rating and contemplates that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or very rarely lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran's neurologic symptom resulting from his service-connected lumbar spine degenerative joint disease is radiculopathy, which is pain that radiates from his lumbar spine into his right leg.  The July 2010 VA examination noted some decreased sensation on testing of the right leg and the Veteran reported pain and numbness.  No other abnormalities related to neurologic or strength testing of the right leg were found.  On VA examination in April 2016 the examiner documented that the Veteran had mild constant pain of the right lower extremity.  No other neurologic or strength abnormalities were found on examination and the physician indicated that the Veteran's symptoms of radiculopathy of the right lower extremity manifest as mild incomplete paralysis.  Accordingly, these symptoms meet the criteria for the assignment of the current 10 percent disability rating; they do not meet the criteria for the assignment of any disability rating in excess thereof.  

Again, the veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated that his low back disability results in pain which radiates in to his right leg.  The lay statements do not indicate that has any other symptoms which would warrant the assignment of a rating in excess of 10 percent for his radiculopathy. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


